Case 18-00622-als7      Doc 258     Filed 04/03/19 Entered 04/03/19 10:58:59          Desc Main
                                   Document      Page 1 of 1


 SD IA-202 (12/09)

                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF IOWA

 IN RE                                         )   CHAPTER 7
                                               )   CASE NO. 18-00622-als7
                                               )
 ZERO ENERGY SYSTEMS, LLC,                     )   NOTICE OF AND MOTION FOR
                                               )   COMPROMISE OR SETTLEMENT OF
             Debtor.                           )   CONTROVERSY AND BAR DATE
                                               )   NOTICE
                                               )   4/3/19

        The undersigned Trustee has entered into a compromise or settlement of
 controversy as described below and moves the Court to approve said compromise or
 settlement of controversy as follows:

         Trustee has filed a Complaint against McRae Engineering (“McRae”) in Adversary
         Proceeding described as Charles L. Smith v. McRae Engineering, Case No. 19-
         30012 (“Adversary Proceeding”).

         The Trustee and McRae have agreed to compromise their dispute by having McRae
         pay to the Trustee the sum of $25,000.00 in total satisfaction of any and all claims
         of the Trustee against Fitzgerald in regard to the aforesaid Adversary Proceeding.

         The Trustee believes that this settlement is fair and reasonable and is in the
         best interest of the Bankruptcy Estate taking into consideration the risk, cost,
         and delay of further litigation.

        NOTICE IS HEREBY GIVEN, any objections thereto must be served on the
 undersigned Trustee at the address listed below; the United States Trustee at 210 Walnut
 Street, Room 793, Des Moines, Iowa 50309-2108; the Debtor; and Debtor’s counsel. Any
 objection must be filed with the Clerk of Bankruptcy Court at 110 E. Court Avenue, #300,
 Des Moines, Iowa 50309 within 21 days of the date of this notice and motion.


                                             /s/ Charles L. Smith
                                             Charles L. Smith, Trustee, AT0007415
                                             Telpner Peterson Law Firm, LLP
                                             25 Main Place, Suite 200
                                             Council Bluffs, IA 51503
                                             Telephone: (712) 325-9000
                                             Facsimile: (712) 328-1946
                                             E-mail: csmith@telpnerlaw.com
